DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
It appears in paragraph 0048 line 5 that the end parenthesis after etc. is unnecessary.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (The Al-rich Part of the Fe-Al Phase Diagram), herein Li, in view of Schuhmacher et al. (WO 2015/173023), herein Schuhmacher.
It is noted that US 2017/0073789 is used as an English translation for WO 2015/173023.  The citations herein refer to US 2017/0073789.

In regards to claim 1, Li teaches an aluminum iron alloy with outstanding oxidation resistance at high temperatures (corresponds to a high temperature component comprising an aluminum iron alloy) [Pg. 162].  The aluminum is present in nd example].  This amount is encompassed in the claimed range.  The phases present in the alloy include the B2 type, FeAl, and the triclinic type, FeAl2 [Pgs. 162-163, 166; Table 4  2nd example].
Li fails to expressly teach the hardness of the aluminum iron alloy after annealing at 950 °C for 24 hours.  However, this feature is assumed to be inherent to the product of Li for the reasons that follow. Li teaches a substantially identical alloy to that of the claimed alloy and further teaches that after annealing at 1000 °C for 216 hours the claimed phases are still present [Pgs. 166; Table 4  2nd example, 167-168].  Thus the physical properties, including the hardness are expected to be substantial similar to the claimed alloy. See In re Best.
  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  

	Li does not teach the alloy is used as any of the high temperature components as claimed.
	Schuhmacher teaches a Fe-Al alloy coating for steel components processed at high temperatures for automobile applications [Abstract, 0034].  The coating prevents the formation of scale during hot forming [0003].  The Fe-AL alloy comprises 30 to 60 weight % iron and the remaining (100-30= 70 ; 100-60 = 40)  40 to 70 mass % is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the aluminum iron alloy of Li as the aluminum plating layer of Schuhmacher.  One would have been motivated to do so as it would be the simple substitution of one known aluminum iron alloy for another similar aluminum iron alloy to obtain predictable results as the composition of Li is encompassed in the composition taught by Schuhmacher. Thus modified Li teaches the claim limitations.

	In regards to claims 2-3, Schuhmacher further teaches the addition of Si to the Fe-Al alloy [Abstract, 0005, 0015].
Schuhmacher expressly teaches that Si is added to the Fe-Al alloy in order to further protect against scale formation and corrosion [0015]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have added Si to the aluminum iron alloy of Li as taught by Schuhmacher.  One would have been motivated to do so by the further protection against scale formation and corrosion afforded by the addition of the element to the plating/coating layer.

In regards to claims 4-5, Schuhmacher further teaches the addition of Si to the Fe-Al alloy [Abstract, 0005, 0015].  Schuhmacher teaches that Si is added to the Fe-Al alloy in order to further protect against scale formation and corrosion [0015].      This overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have added Si in the range taught by Schuhmacher to the aluminum iron alloy of Li.  One would have been motivated to do so by the further protection against scale formation and corrosion afforded by the addition of the element.  Thus modified Li teaches an aluminum iron alloy further comprising 0.1-10 wt. % Si.
 Schuhmacher does not expressly teach which phase the Si is present in.   However, the Si being present in the B2 phase is assumed to be inherent to the product of modified Li for the reasons that follow. Modified Li teaches a substantially identical alloy to that the claimed alloy including adding Si in the claimed range. Thus the phases are expected to be substantial similar to the claimed alloy. See In re Best.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 6, modified Lee teaches the limitations of claim 4 as set forth above.   Schuhmacher further teaches that Si is added at 0.1 -10 weight percent [Abstract, 0005].  Based on Schuhmacher composition of 30-60% by weight Fe, 0.1– 10% by weight Si with the remainder Al (30-69.9% by weight), the Si is present at 0.1 to 14 at. % in the alloy.  This overlaps the claimed range.  See MPEP 2144.05.

In regards to claim 10, modified Li fails to expressly teach the change in hardness of the aluminum iron alloy before and after annealing at 950 °C for 24 hours.  However, the change being within the claimed range is assumed to be inherent to the product of modified Li for the reasons that follow. Li teaches a substantially identical alloy to that of the claimed alloy and further teaches that after annealing at 1000 °C for 216 hours the claimed phases are still present [Pgs. 166; Table 4  2nd example, 167-168].  Thus the physical properties, including the hardness are expected to be substantial similar to the claimed alloy before and after annealing. See In re Best.

In regards to claim 11, modified Li fails to expressly teach the density of the aluminum iron alloy.  However, the density is expected to be within the claimed range as the density assumed to be inherent to the composition of product of modified Li for the reasons that follow. Li teaches a substantially identical alloy to that of the claimed alloy and further teaches that after annealing at 1000 °C for 216 hours the claimed phases are still present [Pgs. 166; Table 4  2nd example, 167-168].  Thus the physical properties, including the density are expected to be substantial similar to the claimed alloy. See In re Best.

In regards to claim 12, Li further teaches aluminum present in the aluminum iron alloy 59 at. % thus the iron is present at 41 at. % [Pg. 166; Table 4 2nd example].


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (The Al-rich Part of the Fe-Al Phase Diagram), herein Li, in view of Schuhmacher et al. (WO 2015/173023), herein Schuhmacher, as applied to claim 1 above, and further in view of Palm (Concepts derived from phase diagram studies for the strengthening of Fe-Al based alloys) and as evidenced by Raghavan (Al-Fe-Zr).

    PNG
    media_image1.png
    240
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    475
    559
    media_image2.png
    Greyscale

OA Fig. 1: Palm’s Fig. 5 (left), the Fe-Al-Zr phase diagram at 1000 oC.  Rahavan’s Fig. 5 (right), Fe-Al-Zr phase diagram at 1000 oC.  

In regards to claim 7-8, Lee modified by Schuhmacher does not teach the addition of zirconium to the aluminum iron alloy.
Palm teaches strengthening elements for Fe-Al based alloys [Title, Abstract, Pg. 1286].
Palm teaches that is known to add Zr in order to produce precipitates of a tetragonal phase (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     to strengthen the alloy [Pg. 1291].
12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                    .  One would have been motivated to do so in order to strengthen the alloy.
It is noted both Palm and Raghavan teach the ternary alloy phases of the Fe-Al-Zr system and both provide similar phase diagrams Palm Fig. 5 and Raghavan Fig. 5 (pictured above as OA Fig.1).  Neither reference teaches a phase having a formula Al8Fe4Zr and is tetragonal (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                    .  However, based on applicant’s disclosure of the phase being tetragonal and the amount of Zr taught in applicant’s disclosure it appears the (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     phase taught by Palm and Raghavan is the same as the claimed Al8Fe4Zr phase as that is the only tetragonal phase present at the level of Zr claimed in the Instant Specification in the high (52 to 61 at. %) Al region.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (The Al-rich Part of the Fe-Al Phase Diagram), herein Li, in view of Schuhmacher et al. (WO 2015/173023), herein Schuhmacher, and Palm (Concepts derived from phase diagram studies for the strengthening of Fe-Al based alloys) and as evidenced by Raghavan (Al-Fe-Zr) as applied to claim 7 above, and in further view of Titran et al. (High Temperature Properties of Equiatomic FeAl with Ternary Additions), herein Titran.



In regards to claim 9, Lee modified by Schuhmacher and Palm does not teach a precise range of the Zr to be added the aluminum iron alloy.
Titran teaches the strengthening of aluminide intermetallic compounds of the B2 binary aluminide FeAl type [Summary].
Titran teaches that Zr is added in a range from 1 to 5 at. % to strengthen the alloys through the formation of a second phase that results from the addition of Zr [Pg. 2 Alloy Preparation, Pg. 3 paragraph 3, Pg. 5 Conclusions]. This overlaps the claimed range.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have added the Zr to the aluminum iron alloy taught by Lee in the range taught by Titran.  One would have been motivated to do so as Titran teaches that additions of Zr in this range is known to strengthen the aluminum iron alloy.  Further, it is noted that based on the phase diagram of Raghavan Fig. 5 the resultant composition of the alloy with the addition of Zr at 1 to 5 at. % results in the desired (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     phase taught by Palm.
  
Claims 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (The Al-rich Part of the Fe-Al Phase Diagram), herein Li, in view of Schuhmacher et al. (WO 2015/173023), herein Schuhmacher, and Palm (Concepts derived from phase diagram studies for the strengthening of Fe-Al based alloys) and as evidenced by Raghavan (Al-Fe-Zr).
It is noted US 2017/0073789 is used as an English translation for WO 2015/173023.  The citations herein refer to US 2017/0073789.

In regards to claim 13 and 15, Li teaches an aluminum iron alloy with outstanding oxidation resistance at high temperatures (corresponds to a high temperature component comprising an aluminum iron alloy) [Pg. 162].  The aluminum is present in the alloy at 57-79 at. % [Pg. 163].  By example, Li teaches that aluminum is present in the aluminum iron alloy at 59 at. % [Pg. 166; Table 4 2nd example].  This amount is encompassed in the claimed range.  The phases present in the alloy include the B2 type, FeAl, and the triclinic type, FeAl2 [Pgs. 162-163, 166; Table 4 2nd example].
Li does not teach the alloy is used as any of the high temperature components as claimed nor that silicon is added to the alloy.
Schuhmacher teaches a Fe-Al alloy coating for steel components processed at high temperatures for automobile applications [Abstract, 0034].  The coating prevents the formation of scale during hot forming [0003].  The Fe-Al alloy comprises 30 to 60 weight % iron and the remaining (100-30= 70 ; 100-60 = 40)  40 to 70 mass % is aluminum  [Abstract, 0005].  The aluminum is thus about 38.5 to 82.8 at. %.   Schuhmacher expressly teaches that Si is added to the Fe-Al alloy in order to further protect against scale formation and corrosion [0015].   Schuhmacher teaches that Si is added at 0.1 -10 weight percent [Abstract, 0005].   Based on Schuhmacher composition of 30-60% by weight Fe, 0.1– 10% by weight Si with the remainder Al (30-69.9% by weight).  The Si is present at 0.1 to 14 at. % in the alloy.  This overlaps the claimed range.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the aluminum iron alloy of Li as the aluminum plating layer/coating of Schuhmacher.  One would have been motivated to do so as it 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have added Si to the alloy of Li in the range as taught by Schuhmacher.  One would have been motivated to do so in order to further protect against scale formation and corrosion in the alloy plating/coating layer.
Schuhmacher does not expressly teach which phase the Si is present in.   However, the Si being present in the B2 phase is assumed to be inherent to the product of modified Li for the reasons that follow. Modified Li teaches a substantially identical alloy to that the claimed alloy including adding Si in the claimed range. Thus the phases are expected to be substantial similar to the claimed alloy. See In re Best.
Lee modified by Schuhmacher does not teach the addition of zirconium to the aluminum iron alloy.
Palm teaches strengthening elements for Fe-Al based alloys [Title, Abstract, Pg. 1286].
Palm teaches that is known to add Zr in order to produce precipitates of a tetragonal phase (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     to strengthen the alloy [Pg. 1291].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have to have added Zr to the aluminum iron alloy of Lee as taught by Palm in order to produce the phase (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                    .  One would have been motivated to do so in order to strengthen the alloy.
8Fe4Zr and is tetragonal.  However, based on applicant’s disclosure of the phase being tetragonal and the amount of Zr taught in applicant’s disclosure it appears the (Fe,Al)12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     phase taught by Palm and Raghavan is the same as the claimed Al8Fe4Zr phase as that is the only tetragonal phase present at the levels of Zr disclosed in the Instant Specification.
Modified Li fails to expressly teach the hardness of the aluminum iron alloy after annealing at 950 °C for 24 hours.  However, this feature is assumed to be inherent to the product of modified Li for the reasons that follow. Modified Li teaches a substantially identical alloy in composition to that of the claimed alloy.  Thus the physical properties, including the hardness are expected to be substantial similar to the claimed alloy. See In re Best.
	
In regards to claim 16, claim 16 uses the transitional phrase “consisting essentially of” generally this limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. However, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03 [III].  See, e.g., PPG, 156 AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).
As there is no indication in the Instant Specification of what the basic and novel characteristics actually are then in this case “consisting essentially of" will be construed as equivalent to "comprising."
Thus the alloy of Li modified by Schuhmacher and Palm set forth in claim 13 is deemed to meet the claim limitation.

In regards to claim 17, modified Li fails to expressly teach the change in hardness of the aluminum iron alloy before and after annealing at 950 °C for 24 hours.  However, the change being within the claimed range is assumed to be inherent to the product of modified Li for the reasons that follow. Modified Li teaches a substantially identical alloy composition to that of the claimed alloy.  Thus the physical properties, including the hardness are expected to be substantial similar to the claimed alloy before and after annealing. See In re Best.

In regards to claim 18 modified Li fails to expressly teach the density of the aluminum iron alloy.  However, the density is expected to be within the claimed range as the density assumed to be inherent to the composition of product of modified Li for the reasons that follow. Modified Li teaches a substantially identical alloy composition to that of the claimed alloy.  Thus the physical properties, including the density are expected to be substantial similar to the claimed alloy. See In re Best.


Claim 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (The Al-rich Part of the Fe-Al Phase Diagram), herein Li, in view of Schuhmacher et al. (WO 2015/173023), herein Schuhmacher, and Palm (Concepts derived from phase diagram studies for the strengthening of Fe-Al based alloys) and as evidenced by Raghavan (Al-Fe-Zr), as applied to claim 13 above, and further in view of Titran et al. (High Temperature Properties of Equiatomic FeAl with Ternary Additions), herein Titran.

In regards to claim 14, Lee modified by Schuhmacher and Palm does not teach a precise range of the Zr to be added the aluminum iron alloy.
Titran teaches the strengthening of aluminide intermetallic compounds of the B2 binary aluminide FeAl type [Summary].
Titran teaches that Zr is added in a range from 1 to 5 at. % to strengthen the alloys through the formation of a second phase that results from the addition of Zr [Pg. 2 Alloy Preparation, Pg. 3 paragraph 3, Pg. 5 Conclusions].  This overlaps the claimed range.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have added the Zr to the aluminum iron alloy taught by Lee in the range taught by Titran.  One would have been motivated to do so as Titran teaches that additions of Zr in this range is known to strengthen the aluminum iron alloy.  Further, it is noted that based on the phase diagram of Raghavan Fig. 5 the resultant 12Zr (                        
                            
                                
                                    τ
                                
                                
                                    1
                                
                            
                            )
                        
                     phase taught by Palm.

In regards to claims 19-20, the alloy composition based upon the combined teachings is 59 at.% Al [Li, Pg. 166; Table 4 2nd example] with Si is present at 0.1 to 14 at. % in the alloy [Schuhmacher 0005, see rejections for claims 13 and 15 above] and Zr at 1 to 5 at. % [Titran Pg. 2 Alloy Preparation, see rejection of claim 14 above].  The ranges for Zr and Si overlap the claimed ranges.  The Fe is then in the range of 100-14-5=22 to 100-59-0.1-1= 42.1 at. %.  This overlaps the claimed ranges for the Fe.  See MPEP 2144.05. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmitt et al. (Creep of binary Fe-Alloys with ultrafine lamellar microstructures) provides more background on the Al-rich side of the Fe-Al binary system, Maki et al. (US 2014/0030544) teaches a coating comprising Fe-Al intermetallic compounds, Sawyer et al. (US 3,582,323) teaches iron aluminum alloys for valves for internal engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784